 1
 2
 3
 4
 5                   UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF CALIFORNIA
 6
 7
 8   UNITED STATES OF AMERICA,                Case No. 1:16-cr-00187-2-DAD-BAM
 9
                 Plaintiff,                   ORDER GRANTING EX PARTE
10                                            APPLICATION FOR ACCESS TO
11         v.                                 SEALED TRANSCRIPT
12   DARIAN HATCHER,
13
                 Defendant.
14
15
16         Good cause having been shown, attorney Elizabeth Richardson-Royer is hereby
17   granted access to the complete transcript of the proceedings dated May 30, 2018 in the
18   above-captioned case, including any sealed portion(s).
19   IT IS SO ORDERED.

20
        Dated:   April 14, 2020                     /s/ Barbara   A. McAuliffe      _
21                                             UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
